DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear what is meant by the phrase “grain size number”. The specification describes a meaning of this phrase.  See specification ([0054]-[0055]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.

Further regarding claim 1, it is unclear how the claimed Charpy impact is measured.  The specification provides specific methods for these measurements ([0056]-[0057]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are 

Regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependence on claim 1. 

Regarding claims 3 and 4, it is unclear how the claimed tensile strength is measured.  The specification provides specific methods for these measurements ([0058]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claims 3 and 4, claims 3 and 4 are further rejected for their incorporation of the above due to their dependence on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanov (US 2015/0259771 A1). 

Regarding claim 1, Vartanov teaches a hot forged steel (Abstract) with a composition as described in the below table ([0032]-[0047]) and where the values that are within the claimed and cited ranges shown in the far right column in the below table are used, the below equations are met.  
Vartanov does not specifically teach “a grain size number of ferrite in the hot forged steel material is 9.0 or more, and an absorbed energy at -30⁰C is 100 J or more in the Charpy impact test using a V notch specimen.  However, the applicant teaches through the normalizing treatment the grain size number of ferrite in the steel material is brought to 9.0 or more ([0067]) and the normalizing treatment provides an excellent low-temperature toughness, specifically an absorbed energy at -30⁰C of 100 J or more in the Charpy impact test using a V notch specimen ([0068]).  Applicant further teaches the normalizing treatment occurs at 875-950⁰C for 40-150 minutes ([0067]) to achieve these properties.  Vartanov teaches hot working including hot forging followed by normalizing ([0054]-[0055]) and a normalizing condition includes 1650⁰F prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  As Vartanov teaches a substantially identical steel formed by a substantially identical process as that which the applicants claims and discloses as forming the grain size number of ferrite and low-temperature toughness, one would reasonably expect the steel of Vartanov to possess the claimed properties, absent an objective showing (see MEP 2112).

Equation 1:  	0.36 ≤ C + (Si + Mn)/6 + (Cr + V)/5 + Cu/15 < 0.68
		0.36 ≤ 0.19 + (0.6+1.45)/6 + (0.2+0.3)/5 + .05/15 < 0.68
		0.36 ≤ 0.665 < 0.68 (met)
Equation 2:	(51/12) x C – V ≤ 0.52
		((51/12) x 0.19) -0.3 ≤ 0.52
		0.5075 ≤ 0.52 (met) 
Table
Element
Cl. 1 (mass %)
[0032]-[0047] (weight %)+
Calculation values
C
0.14-0.20
0.18-0.55
0.19
Si
0.2-1.00
≤ 2.0
0.6
Mn
1.00-1.90
≤ 2.0
1.45
P
≤ 0.030
≤ 0.035

S
≤ 0.030
≤ 0.04

V
0.16-0.30
≤ 0.3
0.3
Al
0.015-0.050
≤ 0.2
0.015
N
0.0050-0.0250
≤ 0.05
0.0050
Cr
0.10-0.30
≤ 3.0
0.2
Cu
≤ 0.10
≤ 1.5
0.05
Nb
≤ 0.10
≤ 0.10

Fe & impurities
balance
balance


+ in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claim 2, Vartanov teaches each limitation of claim 1, as discussed above, and further teaches Nb to a maximum of 0.1% ([0041]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claims 3 and 4, Vartanov teaches each limitation of claims 1 and 2 as discussed above, and further teaches an ultimate tensile strength of 220-340 ksi ([0074]; 1517-2344 MPa; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784